ORDER

PER CURIAM.
Appellants, citizens of the City of Clayton, appeal a judgment of the Circuit Court of St. Louis County upholding the Clayton Board of Alderman’s grant of a conditional use permit to Fontbonne College for the construction of a parking lot.
We have reviewed the record on appeal and the briefs of the parties and find no error of law. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value or jurisprudential value. The judgment is affirmed in accordance with Rule 84.16(b)